DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  the limitation “wavelengthand” in line 5 should read “wavelength and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-20 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 2, the limitation “the specific color is red” is unclear and renders the claim indefinite. Specifically, as this invention is directed to a color filter with specific attenuations at specific wavelengths, it is unclear exactly which wavelengths applicant intends to mean “red”. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the specific color exists”. 
Regarding claim 7, the limitation “the transmittance between the third and fourth wavelength is slightly above, equal to, or less than” is unclear and renders the claim indefinite. Specifically, “slightly above” is a relative term here and it is unclear how above the transmittance has to be to meet this limitation. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the transmittance between the third and fourth wavelength is above, equal to, or less than”.
Regarding claim 8, the limitations “predominantly red transmittance region” and “blue-green transmittance region” and “red transmittance region” are unclear and render the claim indefinite. Specifically, as these colors actually correspond to a range of wavelengths it is unclear which wavelengths are being attenuated. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “first transmittance region”, “second transmittance region”, and “first transmittance region” respectively. Also “the red transmittance region” lacks antecedent basis here, but is being interpreted to be the same region as the “predominantly red transmittance region”. 
Regarding claim 9, the limitations “predominantly red transmittance region” and “blue-green transmittance region” and “red transmittance” and “green transmittance” and “green transmittance region” are unclear and render the claim indefinite. Specifically, as these colors actually correspond to a range of wavelengths it is unclear which wavelengths are being attenuated. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “first transmittance region”, “second transmittance region”, “first transmittance”, “third transmittance”, and “third transmittance region” respectively. Also, “the green transmittance region” lacks antecedent basis here.
Regarding claim 10, the limitations “orange transmittance region” and “red transmittance region” and “green transmittance region” are unclear and render the claim indefinite. Specifically, as these colors actually correspond to a range of wavelengths it is unclear which wavelengths are being attenuated. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “first transmittance region”, “second transmittance region”, and “third transmittance region” respectively.
Regarding claim 11, the limitations “blue-green transmittance region” and “predominantly red transmittance region” are unclear and render the claim indefinite. Specifically, as these colors actually correspond to a range of wavelengths it is unclear which wavelengths are being attenuated. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “first transmittance region” and “second transmittance region” respectively.
Regarding claim 12, the limitation “the specific color is orange” is unclear and renders the claim indefinite. Specifically, as this invention is directed to a color filter with specific attenuations at specific wavelengths, it is unclear exactly which wavelengths applicant intends to mean “orange”. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the specific color exists”.
Regarding claim 18, the limitations “predominantly red transmittance region” and “blue-green transmittance region” and “yellow-green transmittance region” are unclear and render the claim indefinite. Specifically, as these colors actually correspond to a range of wavelengths it is unclear which wavelengths are being attenuated. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “first transmittance region” and “second transmittance region” respectively.
Regarding claim 19, the limitations “orange transmittance region” and “predominantly red transmittance region” are unclear and render the claim indefinite. Specifically, as these colors actually correspond to a range of wavelengths it is unclear which wavelengths are being attenuated. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “first transmittance region” and “second transmittance region” respectively.
Regarding claim 20, the limitations “blue-green transmittance region” and “predominantly red transmittance region” and “blue-purple transmittance region” and “yellow-green transmittance region” and “orange transmittance region” are unclear and render the claim indefinite. Specifically, as these colors actually correspond to a range of wavelengths it is unclear which wavelengths are being attenuated. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “first transmittance region” and “second transmittance region” and “third transmittance region” and “fourth transmittance region” and “fifth transmittance region” respectively.
Regarding claim 22, the limitation “near and below 400 nm” is unclear and renders the claim indefinite. Specifically, as “near” is a relative term it is unclear if wavelengths slightly above 400 nm count, or what exactly the wavelengths being attenuated are. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “within 50 nm of 400 nm on either side”.

Regarding claims 3-6 and 13-17, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hose (US 9,410,879 B1) in view of Schmeder et al. (US 2014/0233105 A1).
Regarding claim 1, Hose teaches a lens/filter for increasing visibility of a color, comprising:
	a lens (See, e.g., lens 20 in Fig. 3); and
	a filter incorporated into the lens configured for applying global attenuation, local attenuation, and color-balance attenuation to the visible light spectrum to identify objects of a specific color (See, e.g., filter 18 in Fig. 3, claim 17 which explains the lens and filter can be formed integrally, and Fig. 9A which shows attenuation affecting wavelengths from 400nm to 700nm, note that global/local/color-balance attenuation are all provided via the filter shown in Fig. 9A to some degree necessarily). 
	Hose lacks an explicit disclosure wherein the lens/filter are within eyewear for increasing visibility of a color.
	However, Schmeder teaches the use of a lens with a filter incorporated into it, that is itself incorporated into eyewear (See, e.g., paragraph [0004] of Schmeder which explains this). 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filter/lens of Hose to be inserted into eyewear as taught by Schmeder, for the purpose of making the lens/filter hands free (Note that inserting the lens/filter into eyewear would allow for a user to have both hands free while using the device). 
Regarding claim 2, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein the specific color is red (Note this limitation is met in light of the 112 rejection above because the color exists, a user could pick any number of colors that have attenuation).
Regarding claim 3, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein global attenuation is applied to all visible wavelengths (See, e.g., Fig. 9A which shows this).
Regarding claim 4, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein global attenuation is applied to wavelengths of the visible light spectrum above a critical wavelength and to wavelengths between a first wavelength and a second wavelength that are below the critical wavelength and transmittance between the first wavelength and the second wavelength is less than the transmittance above the critical wavelength (See, e.g., Fig. 9A and note that here the critical, first, and second wavelengths can be chosen arbitrarily to meet this limitation, for example these 3 wavelengths could be 614, 550, and 600 nm respectively, and when this is the case as shown in Fig. 9A the region between 550-600nm has a lower transmittance than the region above 614 nm).
Regarding claim 5, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches local attenuation is applied to wavelengths of the visible light spectrum between the second wavelength and the critical wavelength that are above the first wavelength and the second wavelength and below the critical wavelength (See, e.g., Fig. 9A which shows this) and transmittance between the second wavelength and the critical wavelength is less than the transmittance between the first wavelength and the second wavelength and less than the transmittance above the critical wavelength (Note using the cited wavelengths from the rejection of claim 4, transmittance between 600 and 614 nm, at least around 601nm, is less than transmittance between 550 and 600 nm and less than transmittance above 614 nm).
Regarding claim 6, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein color-balance attenuation is applied to wavelengths below the first wavelength (See, e.g., Fig. 9A which shows this).
Regarding claim 7, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein color-balance attenuation is applied to wavelengths between a third wavelength and a fourth wavelength and to wavelengths between the fourth wavelength and the first wavelength and both are below the first wavelength (See, e.g., Fig. 9A), and transmittance between the fourth wavelength and the first wavelength is greater than the transmittance between the first wavelength and the second wavelength and between the second wavelength and the critical wavelength but less than the transmittance above the critical wavelength (See, e.g., Fig. 9A which shows this to be true given the cited wavelengths above), and transmittance between the third wavelength and the fourth wavelength is greater than the transmittance between the fourth wavelength and the first wavelength and between the first wavelength and the second wavelength and between the second wavelength and the critical wavelength (See, e.g., Fig. 9A which shows this to be true given the cited wavelengths above), and the transmittance between the third and fourth wavelength is slightly above, equal to, or less than the transmittance above the critical wavelength (See, e.g., Fig. 9A which shows this to be true given the cited wavelengths above).
Regarding claim 8, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein the filter comprises a predominantly red transmittance region and a blue-green transmittance region that is less than the red transmittance region (Note that this limitation is met in light of the 112 rejection above because one could divide Fig. 9A into two regions meeting these requirements).
Regarding claim 9, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein the filter is configured to transmit a predominantly red transmittance region and a blue-green transmittance region and globally attenuating a red transmittance and a green transmittance and the predominantly red transmittance region is greater than the green transmittance region (Note this limitation is met in light of the 112 rejection above because Fig. 9A can be divided into regions meeting these requirements and the whole of the wavelength rage is attenuated).
Regarding claim 10, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein the filter is configured for locally attenuating an orange transmittance region and the orange transmittance region is less than the red transmittance region and the green transmittance region (Note that this limitation is met in light of the 112 rejection above because one could divide Fig. 9A into regions meeting these requirements).
Regarding claim 11, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein the filter is configured for color-balance attenuating a blue-green transmittance region and a portion of the blue-green transmittance region is greater than the predominantly red transmittance region and a portion of the blue- green transmittance region is less than the predominantly red transmittance region (Note that this limitation is met in light of the 112 rejection above because one could divide Fig. 9A into regions meeting these requirements).
Regarding claim 12, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein the specific color is orange (Note this limitation is met in light of the 112 rejection above because the color exists, a user could pick any number of colors that have attenuation).
Regarding claim 13, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein global attenuation is applied to all visible wavelengths (See, e.g., Fig. 9A which shows this).
Regarding claim 14, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein global attenuation is applied to wavelengths of the visible light spectrum above a critical wavelength and to wavelengths between a first wavelength and a second wavelength that are below the critical wavelength and to wavelengths between a third wavelength and a fourth wavelength that are below the first wavelength (See, e.g., Fig. 9A) and transmittance between the first wavelength and the second wavelength is less than transmittance above the critical wavelength and substantially equal to transmittance between the third wavelength and the fourth wavelength (See, e.g., Fig. 9A which shoes the attenuation and note that here the critical, first, second, third, and fourth wavelengths can be chosen arbitrarily to meet this limitation, for example these 5 wavelengths could be 614, 550, 600, 540 and 545 nm respectively, and when this is the case as shown in Fig. 9A the region between 550-600nm has a lower transmittance than the region above 614 nm, and the transmittance between 550 and 600 has points “substantially equal” to points between 540 and 545 nm).
Regarding claim 15, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein local attenuation is applied to wavelengths of the visible light spectrum between the second wavelength and the critical wavelength that are above the first wavelength and the second wavelength and below the critical wavelength (See, e.g., Fig. 9A) and transmittance between the second wavelength and the critical wavelength is less than the transmittance above the critical wavelength and the transmittance between the first wavelength and the second wavelength and the transmittance between the third wavelength and the fourth wavelength (See, e.g., Fig. 9A which shoes the attenuation and note that here the critical, first, second, third, and fourth wavelengths can be chosen arbitrarily to meet this limitation, for example these 5 wavelengths could be 614, 550, 600, 540 and 545 nm respectively, and when this is the case as shown in Fig. 9A the region between 600 and 614 nm has lower transmittance than above 614nm, and also below 550-600nm and 540-545nm).
Regarding claim 16, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein color-balance attenuation is applied to wavelengths below the first wavelength (See, e.g., Fig. 9A which shows this).
Regarding claim 17, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein color-balance attenuation is applied to wavelengths between the fourth wavelength and the first wavelength that are below the first wavelength and above the fourth wavelength (See, e.g., Fig. 9A which shows this) and transmittance between the fourth wavelength and the first wavelength is less than the transmittance above the critical wavelength and greater than the transmittance between the first wavelength and the second wavelength and the third wavelength and the fourth wavelength (See, e.g., Fig. 9A which shows this given the cited wavelengths above).
Regarding claim 18, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein the filter is configured for transmitting a predominantly red transmittance region and a blue-green transmittance region and globally attenuating the predominantly red transmittance region and a yellow-green transmittance region and the blue-green transmittance region is less than the predominantly red transmittance region (Note that this limitation is met in light of the 112 rejection above because one could divide Fig. 9A into regions meeting these requirements).
Regarding claim 19, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein the filter is configured for locally attenuating an orange transmittance region and the orange transmittance region is less than the predominantly red transmittance region (Note that this limitation is met in light of the 112 rejection above because one could divide Fig. 9A into regions meeting these requirements).
Regarding claim 20, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein the filter is configured for color-balance attenuating a blue-green transmittance region and the blue-green transmittance region is less than the predominantly red transmittance region but greater than a blue-purple transmittance region, a yellow-green transmittance region, and the orange transmittance region (Note that this limitation is met in light of the 112 rejection above because one could divide Fig. 9A into regions meeting these requirements).
Regarding claim 22, Hose in view of Schmeder teaches the device set forth above and as modified above Hose further teaches wherein the filter is configured for providing additional attenuation to ultraviolet (UV) light wavelengths near and below 400 nm to protect the human eye (See, e.g., Fig. 9A which shows this given the 112 rejection above).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hose (US 9,410,879 B1) in view of Schmeder et al. (US 2014/0233105 A1) and further in view of Chiang (GB 2284679 A).
Regarding claim 21, Hose in view of Schmeder teaches the device set forth above but lacks an explicit disclosure wherein the filter is configured for providing anti-scratch characteristics, anti-fog characteristics, anti-reflection characteristics, anti-glare characteristics, and polarization characteristics.
	However, in an analogous optical field of endeavor Chiang teaches the use of lenses having anti-scratch, anti-fog, anti-reflection, anti-glare, and polarization characteristics (See, e.g., page 7 line 17-26 which explain all of these qualities).
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens/filter of Hose in the combination of Hose and Schmeder to apply the lens structure/coatings as taught by Chiang for the purpose of making the lens/filter more durable and to give the device more utility for a user.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872